Citation Nr: 0503701	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a disability 
manifested by a chronic cough.

4.  Entitlement to service connection for a right elbow 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to a compensable rating for shell fragment 
wound with retained foreign body, left buttock, MG XVII.  

7.  Entitlement to a compensable rating for bilateral 
conjunctivitis.  

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

9.  Entitlement to an initial compensable rating for kidney 
stones.

10.  Entitlement to a compensable rating for acne.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had over twenty years of active duty and was 
honorably retired in February 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.  The veteran filed a 
timely notice of disagreement in November 2002, the RO issued 
a statement of the case in July 2003, and the veteran filed a 
timely substantive appeal in September 2003.  

In April 2004, a hearing was held before the undersigned, who 
is the veterans law judge rendering the final determination 
in these claims and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The claims concerning the veteran's right elbow, left knee, 
and acne are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to reflect that 
the veteran currently has a right shoulder disability. 

2.  The preponderance of the evidence fails to reflect that 
the veteran currently has a right knee disability. 

3.  Service medical records reflect that the veteran has 
repeatedly been seeking treatment (and been extensively 
evaluated) for chronic coughing/bronchitis since 1982; over 
20 years later, in May 2003, he was again diagnosed as having 
chronic cough by a VA physician.  

4.  The veteran was hospitalized for a full week as a result 
of his shell fragment wound to the left buttock, and x-rays 
have confirmed that a metallic fragment was retained; there 
is no evidence of the characteristic loss of deep fascia or 
muscle substance, impairment of muscle tonus, loss of power, 
or lowered threshold of fatigue; the residual scar is very 
small, well healed and nontender.  

5.  Prior to May 9, 2003, the veteran did not manifest 
objective symptomatology of active conjunctivitis.

6.  Beginning May 9, 2003, the veteran has manifested 
symptomatology commensurate with active conjunctivitis; the 
conjunctivitis has not required hospitalization or markedly 
interfered with employment.  

7.  Since the initial grant of service connection, the 
veteran is shown to have had no worse than Level I hearing 
loss for VA purposes in each ear.  

8.  Since the initial grant of service connection, the 
veteran's kidney stone condition has not required diet 
therapy, drug therapy, or invasive or non-invasive 
procedures, and has not resulted in even an occasional attack 
of colic.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

2.  Service connection for a right knee disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

3.  Service connection for chronic cough/bronchitis is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  The criteria for a 20 percent (and no greater) rating 
have been met for shell fragment wound with retained foreign 
body, left buttock, MG XVII. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.56, 4.59, 
4.73, 4.118, Diagnostic Codes 5317, 7801, 7802, 7803, 7804, 
7805 (as in effect prior to and from August 30, 2002).

5.  The criteria for a compensable rating for conjunctivitis, 
for the period prior to May 9, 2003, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.84a, Diagnostic Code 6018 (2004).

6.  The criteria for a 10 percent (and no greater) rating for 
conjunctivitis, for the period beginning May 9, 2003, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6018 (2004).

7.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86,  Diagnostic Code 6100 (2004).  

8.  The criteria for an initial compensable rating for kidney 
stones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Codes 
7508, 7509 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

A number of claims (as detailed below) are being fully or 
partially denied.  With regard to these claims, the Board 
will first consider whether VA has fulfilled its pertinent 
duties to notify and assist.

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  During the 
course of this appeal, the veteran was also sent a statement 
of the case (in July 2003).  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession, and as reflected by the cogent arguments raised 
by the veteran and his representative at the April 2004 
hearing, any defect as to the timing of the notice did not 
prejudice the veteran.   

During the course of this appeal, the RO obtained and 
reviewed service and VA medical records, as well as written 
statements from the veteran.  The Board is satisfied that VA 
has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R.  § 3.159(c)(1-3).  

As noted previously, in April 2004, a hearing was held before 
the undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c).  The transcript of this hearing has 
been obtained and reviewed.    

VA examinations were conducted in December 2000, April 2003, 
and May 2003, and the report of these examinations (along 
with x-ray reports) have been obtained and reviewed.  38 
C.F.R.  § 3.159(c)(4)(iii).  The applicable duties to notify 
and assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may also be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d). 

A.  Right shoulder, right knee

The veteran's service medical records reflect that in 
November 1968, he was treated for a shrapnel wound of his 
left buttocks.  He complained of pain radiating from the left 
buttocks area down to the area just below the left knee.  He 
continued to complain of this radiating pain at VA and in-
service examinations conducted in January 1969.  The 
examinations revealed normal motion and no instability.  

Later service medical records reflect that the veteran sought 
outpatient treatment for occasional knee pain in January 
2000.  Examination of the knees revealed full range of motion 
with no effusion, ligamentous instability, crepitus, and he 
was assessed as having chronic bilateral knee pain.  He again 
sought outpatient treatment for bilateral knee pain in May 
2000.  X-rays of the knees revealed degenerative joint 
disease and the veteran received a profile.  At a November 
2000 retirement examination, no abnormalities were found 
concerning his lower extremities.  Although some abnormality 
of the upper extremities was found, the right shoulder was 
not specifically referenced in this regard.

At a December 2000 VA examination, the veteran reported that 
his bilateral knee problems first occurred in 1990, although 
he denied having a specific trauma.  He said he was seen on 
sick call for his knees, but that no treatment was 
prescribed.  He was not currently seeking treating for his 
reported knee symptoms (which included aching when cold or 
when running, jumping, or standing for more than three 
hours).  He denied having had a specific injury to his right 
shoulder as well, and said that he self-medicated with 
Tylenol.  

On examination, he complained of some tenderness to palpation 
of the right AC joint.  Range of motion was full, however, 
and he did not complain of discomfort with motion of the 
shoulders.  Likewise, range of motion of the knees was full 
and there was no medial or lateral laxity, drawer's sign, or 
complaints of discomfort with motion.  X-rays of the right 
shoulder and the knees were negative.      

In a November 2002 written statement, the veteran said that 
he had gone on sick call and made doctor appointments for 
knee pain. He said that a service physician took an x-ray of 
his knees and said that he was getting arthritis.  The 
veteran also complained of right shoulder symptoms in this 
written statement.  

At a May 2003 VA joint examination, he continued to report 
knee and shoulder symptoms.  Examination revealed normal 
range of motion of the shoulder.  An x-ray was normal.  While 
he reported some pain, he appeared to have no subjective or 
objective difficulty on shoulder motion.  The knees displayed 
full range of motion, and no effusion, instability, 
crepitance, popping, cracking, or discomfort.  An x-ray 
revealed minimal lateral joint compartment narrowing on the 
left.  The bones and joints were otherwise unremarkable and 
no joint effusions were seen.  The radiologist's impression 
was mild left genus valgus.        

Although the veteran has reported right shoulder and right 
knee symptoms (and apparently did have some knee complaints 
in service), the preponderance of the evidence is against a 
finding that the veteran currently has either a right 
shoulder or a right knee disability.  Entitlement to service 
connection requires that there be both a disability and that 
it be current.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of a present disability there can be no valid 
claim.")   As a layman, the veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claims 
for service connection for a right shoulder disability and a 
right knee disability, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Chronic cough

At his November 1965 entrance examination, the veteran 
reported a history of whooping cough.  Examination of the 
lungs and chest was normal.  Until 1982, the veteran's 
service medical records do not reflect any complaints of or 
treatment for cough.  In April 1982, he sought outpatient 
treatment for a three-day history of cough and was assessed 
as having acute pharyngitis.  In September 1982, he sought 
treatment for continued cough.  A chest x-ray was negative.  
In December 1983, he again sought treatment for chest 
congestion and productive cough.  He was assessed as having 
an upper respiratory infection and bronchitis.  He continued 
to seek treatment for coughing on numerous occasions between 
May 1984 (when a chest x-ray appeared essentially negative) 
and April 1987. 

At a May 1988 "Over 40" examination, he was noted to have a 
"constant cough."  He continued to complain of coughs on 
numerous occasions between November 1988 and February 1990.  
A June 1989 chest x-ray revealed no evidence of acute 
infiltrates or pleural effusions.  At an April 1990 
consultation, a physician concluded that the veteran had a 
chronic cough of unknown etiology which was not related to 
airway dysfunction (including asthma or bronchitis).  Another 
notation on back of the consultation report indicated that 
the veteran had reported a chronic cough since returning from 
Vietnam in 1968.  The examiner noted that despite normal 
pulmonary function tests, the veteran had chronic 
obstructive-sounding coughing and forced expiratory wheezing.  
Additional tests conducted in April 1990 ruled out airway 
hyper-responsiveness.  The veteran continued to seek 
treatment for cough between February 1991 and June 1992.  

At a January 1993 "Over 40" examination, he was found to 
have chronic cough, "possibly habit-induced."  A January 
1993 consultation report concluded that he had a chronic 
cough of unknown etiology.  A February 1993 flexible 
bronchoscopy with aspiration revealed chronic bronchitis.  He 
continued to seek treatment for coughing between March 1993 
and March 1994, as well as in October 1997.  

At an April 2000 outpatient visit, he complained of a three-
week history of cough productive of thick, greenish sputum.  
Following an examination, he was assessed as having 
bronchitis.  He again complained of chronic cough during an 
October 2000 outpatient visit.  At his November 2000 
retirement physical examination, the veteran complained of a 
history of chronic cough, although examination revealed 
normal lungs and chest.  

At a December 2000 VA examination, the veteran reported 
having a chronic cough that was first noted in 1968.  He 
stated that the coughing had started following an upper 
respiratory infection and never resolved.  He said he was 
seen by a physician, who did multiple tests, including 
allergy testing and pulmonary function testing that were all 
normal.  He said he currently still had a nonproductive 
cough, for which he was not seeking treatment.  On 
examination, breath sounds were clear to auscultation 
bilaterally.  Respirations were deep, regular, and 
nonlabored.  Following the examination, the veteran was 
diagnosed as having chronic cough of unknown etiology.  

At the May 2003 VA examination, the veteran again recounted 
his history of having had a nonproductive cough since 1968 
for which he had undergone a great deal of work up and 
evaluation.  Following the examination the veteran was 
diagnosed as having a chronic cough.  

Although the VA examiner in May 2003 (despite not having the 
service medical records at hand) also concluded that the 
veteran had no conditions related to service, a nexus opinion 
is actually unnecessary to grant this claim.  The service 
medical records clearly reflect that the veteran has 
consistently been seeking treatment (and even been 
extensively evaluated) for chronic coughing since 1982.  Over 
20 years later, in May 2003, he was again diagnosed as having 
chronic cough.  As to the specific diagnosis underlying the 
coughing, the Board notes that the February 1993 flexible 
bronchoscopy with aspiration revealed chronic bronchitis and 
this diagnosis was confirmed following an outpatient visit 
seven years later, in April 2000.  Thus, the Board finds that 
the preponderance of evidence supports a grant of service 
connection for chronic cough/bronchitis.  38 U.S.C.A. § 5107.  

III.  Claims for higher ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grants of service connection, the veteran's 
bilateral hearing loss and kidney stones have each been 
assigned noncompensable ratings.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  Id. at 126.  The Board will 
thus consider entitlement to "staged ratings" with regard 
to these two conditions.

A.  Shell fragment wound of the left buttock 
with retained foreign body, MG XVII

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

Currently, the veteran's service-connected gunshot wound of 
the left buttock, involving Muscle Group XVII, is rated as 
noncompensably disabling under Diagnostic Code 5317.  
According to Diagnostic Code 5317, Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is warranted if impairment of this 
muscle group is slight, a 20 percent rating is warranted for 
moderate impairment, a 40 percent rating is warranted for 
moderately severe impairment, and a 50 percent rating is 
warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5317. 

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1). 
 
A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).  
 
Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).  
 
Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. 38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)  Visible 
or measurable atrophy.  (E)  Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  

In this case, service medical records reflect that the 
veteran's left buttock was lacerated by a mortar fragment in 
March 1968.  No arteries or nerves were involved.  During a 
week-long hospitalization, his wound was initially debrided 
with local anesthesia.  Two days later, additional 
debridement and primary closure of the wound was performed 
with local anesthesia.  

In November 1968, the veteran reported having pain radiating 
from his left buttock down to his left knee.  A November 1968 
x-ray showed an irregular metallic foreign body measuring 
approximately 1 by 4 mm. in the soft tissues of the left 
buttock, just underneath the superficial skin of the medial 
aspect.  A January 1969 VA examination revealed a 11/2 inch 
transverse incision about 3 inches lateral to the gluteal 
crease.  The scar was not adherent and was freely movable.  

By a February 1969 rating decision, the RO granted service 
connection for a scar of the left buttock as a residual of a 
shell fragment wound involving muscle group XVII with 
retained foreign body, and assigned a 20 percent rating under 
Diagnostic Code 5317.  This rating remained in effect until 
March 1982, when it was reduced to noncompensable because the 
veteran was reentering active duty.

At a December 2000 VA examination, the veteran stated that 
the shrapnel was still present in his buttocks, and that he 
would have an achy feeling if he sat in the wrong way or was 
out in the cold.  He was not currently being treated for this 
condition.  On examination, his skin had no lesions.  He was 
able to squat fully and rise without difficulty.  He was 
diagnosed as having status post shrapnel injury of the left 
buttocks.  

In a November 2002 written statement, he asserted that the 
shell fragment gave him trouble all the time, but really hurt 
when the weather changed or he did too much physical work.  
He said that most doctors told him there was nothing they 
could do, other than perhaps operate to take the fragment 
out.  According to the veteran, sometimes he would be 
standing or walking and he would feel a "real sharp pain," 
like being cut or stabbed.  He asserted that he could not sit 
for long periods; he would apparently have to stand up or 
purposely shift to his right buttock.

At a May 2003 VA examination, the veteran again reported 
occasional pain from his shell fragment wound, such as when 
he sat on a hard object.  On examination, he appeared to be 
in no distress.  An inch long, well-healed, linear wound was 
noted in the lower inner aspect of the left gluteal mass.  It 
was nontender and cosmetically unnoticeable.  There was no 
underlying loss of tissue and the retained foreign body was 
not palpable.  The examiner concluded that the shrapnel wound 
was without significant complications.

A May 2003 VA skin examination revealed some deep, dermal 
scars of the buttock, and this was considered a "minimal 
skin disease."  At a May 2003 VA peripheral nerves 
examination, the veteran reported having had pain in his left 
buttock (for which he took analgesics).  He did not describe 
any neurological deficit associated with the wound.  

At his Board hearing, he complained that he had a dull ache 
all the  time which hampered sitting and effectively 
prevented him from running for exercise.  He said that 
sometimes while walking, he would feel as if someone stabbed 
him "in the keister."  He was apparently unable to carry a 
wallet in his back pocket, because sitting on it caused great 
pain.  

Because (according to the service medical records) the 
veteran was hospitalized for a full week as a result of his 
shell fragment wound, and x-rays have confirmed that a 
metallic fragment was retained, the Board finds that the 
noncompensable rating for his muscle disability is not 
appropriate, and that therefore a 20 percent rating for a 
moderate muscle injury to Muscle Group XVII is warranted.  38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317.  

The medical record does not reflect that the shell fragment 
wound merits a rating higher than 20 percent, however.  There 
is simply no evidence of the characteristic loss of deep 
fascia or muscle substance, impairment of muscle tonus, loss 
of power, or lowered threshold of fatigue.  For example, at 
his December 2000 VA examination, the veteran could squat and 
rise without difficulty (an obvious display of power and 
muscle tone) and indeed no loss of muscle tissue was found at 
his May 2003 examination.  Thus, he is entitled to (at most) 
a 20 percent rating under Diagnostic Code 5317.

Additionally, there are no other findings, not already 
contemplated by Diagnostic Code 5317, which would warrant a 
separate or higher rating.  The veteran's residual scar, as 
indicated by the results of his recent VA examinations, is 
only minimally symptomatic, if that.  While the veteran has 
routinely complained of a dull ache associated with his shell 
fragment wound, he has not specifically referenced pain 
coming from his scar.  The scar itself is quite small 
(approximately one inch long) and has been described as well 
healed and nontender.  Although the May 2003 skin examination 
report initially noted "deep, dermal scars of the buttock," 
this was nevertheless described as being a "minimal" skin 
condition.  There certainly is no evidence that the scar is 
unstable or disfiguring, or that it limits the function of an 
affected part.  Therefore, a separate rating for scarring of 
the left buttock is not warranted.  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in 
effect prior to and from August 30, 2002).

Similarly, there are no additional bases for a higher rating 
under 38 C.F.R. § 4.40.  If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply 
in this case because the veteran does not have shell fragment 
wound injury residuals involving a joint or arthritis, but 
rather an injury to his left buttock - a muscle.

Therefore, as the veteran's shell fragment wound residuals 
most closely approximate a moderate muscle injury 
corresponding to a 20 percent rating under Diagnostic Code 
5317, the claim is granted to this extent.

B.  Bilateral conjunctivitis

Chronic conjunctivitis that is healed is rated on the basis 
of residuals.  If there are no residuals, a noncompensable 
rating is assigned.  A 10 percent rating requires active 
conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  

At a December 2000 VA examination, the veteran reported that 
his eyes were red most of the time and that they were worse 
when he had an upper respiratory infection or the weather was 
cold.  He said he was not presently being treated for this 
condition.  Examination revealed that the pupils were equal, 
round, and reactive to light and accommodation.  Extraocular 
movements were intact and disk margins were crisp 
bilaterally.  

In a November 2002 written statement, the veteran asserted 
that his eyelids were red and flaky most of the year, there 
were but a few times throughout the year that they were not 
red.  The veteran asserted he also saw "little spots moving 
around."  

A VA ophthalmological examination conducted on May 9, 2003, 
revealed pink eyelid margins.  The veteran was diagnosed as 
having (in pertinent part) blepharitis.  

At his Board hearing, the veteran reported that his eyelids 
would get red, dry, and irritated, as if someone had stuck a 
finger in his eye.  He said it varied from season to season, 
and was also affected by the weather.  

The veteran did not appear to have any symptoms of 
conjunctivitis at the December 2000 VA examination.  However, 
he did appear to have inflamed eyelids at his examination on 
May 9, 2003.  Conjunctivitis is defined as inflammation of 
the conjunctiva, generally consisting of conjunctival 
hyperemia associated with a discharge.  Dorland's Illustrated 
Medical Dictionary 369 (28th ed. 1994).  The conjunctiva is 
the delicate membrane that lines the eyelids.  Id.  

The veteran's reddened eyelids were diagnosed as 
"blepharitis" at the May 2003 examination.  Blepharitis is 
inflammation of the eyelids.  Id. at 206.  This condition 
does not have a separate rating code under 38 C.F.R. § 4.84a.  
Given the similarities between the diagnostic criteria for 
conjunctivitis and blepharitis, the Board finds that the 
veteran's active eyelid symptoms (as shown at the time of the 
VA ophthalmological examination on May 9, 2003) are 
sufficient for a 10 percent rating under Diagnostic Code 
6018.  

Since 10 percent is the maximum available rating under 
Diagnostic Code 6018, the Board will consider whether an 
extraschedular rating is warranted (as the RO itself did in 
its July 2003 statement of the case).  However, there is no 
evidence that the veteran's eye condition has required 
hospitalization and or has markedly interfered with his 
employment. In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, the 
Board has no basis to refer the veteran's claim to the VA 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, for extra- schedular consideration of 
conjunctivitis.  38 C.F.R. § 3.321.

Due to the lack of competent evidence of active 
conjunctivitis (or any other sort of eyelid inflammation) 
prior to the May 2003 VA examination, a compensable rating is 
not warranted under Diagnostic Code 6018 for the period prior 
to May 9, 2003.  

C.  Bilateral hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

At a May 2003 VA audiology examination, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
60
60
LEFT
10
25
65
65

Average pure tone thresholds were 40 decibels in the right 
ear and 41 decibels in the left ear.  Speech recognition 
ability was 94 percent in the right ear and 96 percent in the 
left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  The numeric designation for the left ear 
is also I.  Table VII must then be consulted for assignment 
of a percentage evaluation and assignment of a diagnostic 
code.  With a numeric designation of I for the right ear and 
I for the left ear, the point of intersection on Table VII 
requires assignment of a noncompensable percent rating under 
diagnostic code 6100.

Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may compensate.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The RO - in assigning an initial noncompensable 
rating - has applied the rating schedule accurately and there 
is no basis for assignment of a higher evaluation for any 
period since the veteran filed his claim for service 
connection in November 2000.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

D.  Kidney stones

The veteran has been assigned an initial noncompensable 
rating for kidney stones under Diagnostic Code 7508 (relating 
to nephrolithiasis).  According to this rating criteria, 
kidney disorders should be rated as hydronephrosis, except 
for recurrent stone formation requiring one or more of the 
following: (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year.  However, if any of the above-stated requirements are 
met, a 30 percent rating is assigned.  See 38 C.F.R. § 
4.115b.  Diagnostic Code 7509, the Rating Schedule for 
hydronephrosis, assigns a 10 percent rating for disorders 
with only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating is assigned 
for frequent attacks of colic, requiring catheter drainage.  
A 30 percent rating is assigned for frequent attacks of colic 
with infection (pyonephrosis), kidney function impaired.  
Finally, severe hydronephrosis is rated as renal dysfunction. 
Id.

At a December 2000 VA examination, the veteran reported that 
about every two years, he has a bout of abdominal pain.  Thus 
far, he reportedly had been able to pass his kidney stones 
himself and he was not presently seeking treatment for this 
condition.  Examination revealed active bowel sounds in all 
four quadrants.  The abdomen was soft, slightly rounded, and 
nontender.  There was no organomegaly, hernia, or masses.  He 
was diagnosed as having a history of kidney stones.  

In a November 2002 written statement, the veteran asserted 
that while it was true that he was not being treated for his 
kidney stones, doctors had told him there was nothing he 
could do other than watch what he eats or drinks (especially 
dairy and other calcium products, like milk and cheese).  He 
asserted that he last had a kidney stone in 2000 and that he 
had them every two to three years.  He essentially restated 
this medical history at a May 2003 VA examination and at his 
April 2004 Board hearing.  At his May 2003 VA examination, he 
was in no acute distress and was diagnosed as having kidney 
stones, resolved at this time.    

There is no evidence that the veteran's kidney stone 
condition has required diet therapy, drug therapy, or 
invasive or non-invasive procedures, or that he has had even 
an occasional attack of colic.  Therefore, a compensable 
rating for kidney stones under Diagnostic Codes 7508 or 7509, 
since the initial grant of service connection, is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for chronic cough/bronchitis is granted.

A rating of a 20 percent, and no greater, is granted for 
shell fragment wound with retained foreign body, left 
buttock, MG XVII. 

For the period prior to May 9, 2003, a compensable rating for 
conjunctivitis is denied.  

For the period beginning May 9, 2003, a 10 percent rating 
(and no greater) is granted for conjunctivitis.

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for kidney stones is denied.


REMAND

Right elbow

This claim for service connection is being remanded for a new 
VA examination.  Service medical records reflect that in June 
1989, the veteran sought outpatient treatment for right elbow 
symptoms.  He reported that he had injured his right elbow in 
May 1989.  Following an examination, he was assessed as 
having right lateral epicondylitis.  During a May 2000 
outpatient visit, he wanted to have his right elbow checked.  
He complained of a three-year history of right elbow pain.  
Following an examination, he was assessed as having right 
lateral epicondylitis.  He was given a physical profile and 
continued to seek treatment for this condition in June 2000 
and October 2000.

At a December 2000 VA examination, he reported that in 1995, 
he was pulling some mats out of a truck when he felt pain 
over the lateral epicondyle of the right elbow.  He was seen 
by a physician who did not prescribe any treatment.  He 
presently complained of an aching in his right elbow when he 
drove for more than an hour or with heavy lifting.  He was 
not currently seeking treatment for this condition.  An x-ray 
of the right elbow revealed no fracture, dislocation, or bony 
abnormality involving the right elbow.  He was diagnosed as 
having right lateral epicondylitis by history.

At a May 2003 VA examination, he continued to complain about 
pain over the lateral epicondylar area with activity.  He 
said that this problem started when he was pulling some heavy 
objects several years before.  He had never had any 
injections or treatment other than a strap that he 
occasionally wore on his forearm.  Examination of the right 
elbow was normal except for tenderness over the lateral 
epicondyle.  An x-ray of the elbow revealed normal bones and 
joints with no effusion.  Nevertheless, the veteran was 
diagnosed as having lateral epicondylitis of the right elbow.  
Although the VA examiner concluded that the veteran's 
condition was not result of his military service, he did not 
have an opportunity to review the claims file (including 
service medical records showing complaints of and treatment 
for right elbow symptoms) before making this assertion.  In 
light of the evidence of elbow symptoms in service and a 
current diagnosis,  a new VA examination (in which the 
examiner reviews the relevant service medical records) is 
necessary, as detailed below.

Left knee

To recap, the veteran's early service medical records do not 
reflect complaints of any knee symptoms.  In November 1968, 
he was treated for a shrapnel wound of his left buttocks.  He 
complained of pain radiating from the left buttocks area down 
to the area just below the left knee.  He continued to 
complain of this radiating pain at VA and in-service 
examinations conducted in January 1969.  The examinations 
revealed normal motion and no instability.  

Later service medical records reflect that he sought 
outpatient treatment for occasional knee pain in January 
2000.  Examination of the knees revealed full range of motion 
with no effusion, ligamentous instability, or crepitus.  He 
was assessed as having chronic bilateral knee pain.  He again 
sought outpatient treatment for bilateral knee pain in May 
2000.  X-rays of the knees revealed degenerative joint 
disease, and he received a profile.  At a November 2000 
retirement examination, no abnormalities were found 
concerning his lower extremities.  

At a December 2000 VA examination, he reported that his 
bilateral knee problems first occurred in 1990, although he 
denied having a specific trauma.  He said he was seen on sick 
call for his knees, but no treatment was provided.  He was 
not currently seeking treatment for his reported knee 
symptoms (which included aching when cold or when running, 
jumping, or standing for more than three hours).  An x-ray of 
the knees was negative.      

At a May 2003 VA joint examination, he continued to report 
knee symptoms.  The knees revealed full range of motion, and 
no effusion, instability, crepitance, popping, cracking, or 
discomfort.  However, an x-ray revealed minimal lateral joint 
compartment narrowing on the left.  The bones and joints were 
otherwise unremarkable and no joint effusions were seen.  The 
radiologist's impression was mild left genus valgus.   
Although the VA examiner concluded that the veteran's 
condition was not result of his military service, he did not 
have an opportunity to review the claims file before making 
this assertion.  

In light of the evidence of left knee symptoms in service and 
a current radiological diagnosis relating to the left knee, a 
new VA examination (in which the examiner reviews the 
relevant service medical records) is necessary, as detailed 
below. 

Acne 

The veteran is seeking a compensable rating for acne of his 
presternal area.  During this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  Among numerous changes made to 38 C.F.R. § 4.118 
under the rating criteria effective on August 30, 2002 were 
diagnostic codes specific to acne (Diagnostic Code 7828), and 
disfigurement of the head, face or neck (Diagnostic Code 
7800).  These revised rating criteria are codified in 38 
C.F.R. § 4.118.

The record indicates that the veteran has not been properly 
notified of the revised 38 C.F.R. § 4.118.  A January 2003 
statement of the case cited both old and new Diagnostic Code 
7806 (dermatitis or eczema).  No other diagnostic criteria 
potentially relevant to this claim, e.g., Diagnostic Codes 
7800 (disfigurement of the head, face or neck) or 7828 
(acne), were cited and analyzed in the statement of the case.  
The veteran should be notified of these applicable 
provisions.  

The veteran last underwent a VA skin examination in May 2003.  
By the time this case returns from remand, the report of this 
examination will be too dated to properly be considered 
"contemporaneous."  Therefore, a new skin examination is 
needed.  To ensure that he undergoes a fully informed 
evaluation, clinical data taking into account treatment of 
the veteran's skin since May 2003 should be secured. 



Accordingly, the Board remands for the following:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for skin symptoms since May 2003.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform him of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of his claim 
will be continued without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

2.   Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests, 
including x-rays.  Request that the 
examiner answer the following questions: 

a.  Does the veteran currently have 
a right elbow disability, to include 
degenerative arthritis?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this disability (i) had its 
onset in service or is otherwise 
related to incident(s)/complaints in 
service, or (ii) had its onset 
within one year after the veteran's 
discharge in February 2001?  

b.  Does the veteran currently have 
a left knee disability, to include 
degenerative arthritis?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this disability (i) had its 
onset in service or is otherwise 
related to incident(s)/complaints in 
service, or (ii) had its onset 
within one year after the veteran's 
discharge in February 2001?   

c.  What is the nature and extent of 
the veteran's acne?  Can it be 
described as superficial or deep 
(deep inflamed nodules and pus-
filled cysts)?  If deep, does it 
affect 40 percent or more of the 
area involved?  Does the acne result 
in ulceration, extensive 
exfoliation, crusting, or systemic 
or nervous manifestations?  Can it 
be described as especially 
repugnant?  If appropriate and 
acceptable to the veteran, new 
unretouched photographs of his skin 
condition should be taken and 
associated with the claims file.  

3.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4.  Thereafter, if the claims on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
laws, regulations, and diagnostic codes 
(including the prior and revised versions 
of Diagnostic Codes 7800 and 7828).  
Allow appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


  Department of Veterans Affairs


